Citation Nr: 1115763	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  08-08 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).   



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The Veteran had active military service from June 1969 to January 1972.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for PTSD and assigned a 50 percent rating, effective May 2, 2006.  In August 2009 the case was remanded to the RO for further development.  In a subsequent rating decision, the evaluation for PTSD was increased to 70 percent effective May 2, 2006.  The Veteran was also awarded a total disability rating based on individual unemployability (TDIU).  That is a complete grant of benefits as to that issue.


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by trauma re-experiencing, avoidance/numbing, heightened physiological arousal, anxiety, depressed mood, social isolation, crowd avoidance,  decreased interest in activity, flashbacks, nightmares, hypervigilance, exaggerated startle response, intrusive thoughts,  hopelessness, suicidal ideation, avoidance of triggers, guardedness, irritability, problems concentrating around people and lack of energy, stamina and motivation.  His global assessment of functioning (GAF) score has not been lower than 40.  

2.  His disorder is not manifested by gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; an intermittent inability to perform the activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, one's own occupation, or one's own name..  Total occupational and social impairment is not shown.  



CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code (Code) 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In the present case, the Board finds that VA has satisfied its duty to notify.  By way of a VCAA notice letter sent in October 2009, the RO generally informed the Veteran of the evidence necessary to substantiate his claim and his and VA's responsibilities in claims development.  Also, the Veteran was informed that in evaluating his disability, VA would consider evidence of the nature and symptoms of his condition; the severity and duration of his symptoms; and the impact of his condition and symptoms on employment.  Additionally, he was notified of the general manner in which disability ratings are assigned, and examples of the types of evidence he could submit, or ask VA to obtain, were also provided.  Although this notice was not provided until after the Veteran's claim was initially adjudicated, the claim was subsequently re-adjudicated in a January 2011 supplemental statement of the case, thereby correcting any defect in the timing of the notice.  See, e.g., Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  No further corrective action is necessary.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the Veteran's claim.  Pertinent medical evidence associated with the claims file consists of VA treatment records, and the report of a VA psychological evaluation.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and by his representative on his behalf.  The Board notes that no further RO action, prior to appellate consideration of the claim, is required.  

II.  Factual Background

In a May 2006 private psychiatric examination report, the examiner noted that the Veteran was deeply troubled by recurrent memories of his company commander being shot dead in front of him during service and of another soldier being burned completely.  The Veteran indicated that he was hypervigilant, startled easily and had daily flashbacks, distressing dreams and intrusive thoughts.  He avoided conversation about Vietnam, along with certain people or places.  He had a history of being mistrustful, watchful, guarded, anxious, and angry.  He also tired easily, had a restricted affect, and had many symptoms of panic disorder where he felt like his heart was palpitating and  he was going to faint.  

It was also noted that the Veteran had a long history of suicidal ideation.  He had noticed that his symptoms had become more severe after he had stopped working.  Mental status examination showed that The Veteran was oriented and his attention was good.  He described his memory as forgetful but he was able to remember things.  His recent memory was okay, his insight and judgment were good and his intelligence was average.  The intensity of his speech did change when he started talking about his trauma in Vietnam.  Also, both his mood and his affect were depressed and anxious.  The diagnostic impression was PTSD, chronic and a Global Assessment of Functioning (GAF) score of 40 was assigned.  

In May 2007 argument, the Veteran indicated that there were only two appropriate ratings that could be assigned for his PTSD, 70 percent, accompanied with a finding of individual unemployability or 100%.  He noted that he had been assigned a GAF score in the 31 to 40 range, which reflected major impairment in several areas such as work or school, family relations, judgment, thinking or mood.  Also, his treating psychiatrist had found that his PTSD symptoms caused major impairment.  

Private psychiatric records from May 2006 to July 2009 show ongoing treatment for PTSD.  Noted symptoms included problems concentrating around people, edginess, nervousness, anxiety, moodiness, avoidance of triggers/reminders of past trauma, avoidance of going out, feeling of tension around people, lack of energy, flashbacks, dislike of socializing or communicating with people, sensitivity to noise, depression, nightmares, irritability, thoughts about death and some suicidal thoughts.

In a January 2007 note, the private psychiatrist indicated that the Veteran continued to have no job and no energy to work.  He had been staying around the house most of the day.  He continued to be depressed and did not interact with people much, staying by himself all the time.  Noises had been bothering him a lot.  He could not sleep without taking his prescribed medications.  He continued to have flashbacks and nightmares.  Mental status examination showed a depressed mood.  There was no suicidal ideation or homicidal ideation.  He was slightly nervous.  

A subsequent November 2007 note indicates that the Veteran reported that he could not tolerate any more work stress.  He had not been able to work since April 2006.  He indicated that he did not leave his home because he did not have any motivation and felt that he could not work anymore because of a lack of motivation and stamina.  He stayed in bed and watched TV most of the time.  The treating psychiatrist indicated that the Veteran was currently unable to work and was disabled due to a depressed mood.  

In an October 2009 statement, the Veteran indicated that he had a severe case of bad nerves and that this had gotten worse over the years.  

On December 2009 VA psychological evaluation, the Veteran reported that he stopped working in 2006 because of nerves.  He had been working at the U.S. Postal Service and his job involved monitoring the flow of mail on television screens.  The job did not involve much interaction with co-workers and the examiner noted that it was not clear that the job would substantially worsen the Veteran's PTSD and it was also not clear that the Veteran's PTSD would make performing the job more difficult.  

The Veteran reported anxiety and depressed mood daily, along with daily social isolation.  He also reported decreased interest in activity and that his wife complained that he did not bathe or change his clothes daily.  He indicated that he experienced nightmares weekly, did not answer the telephone and startled easily with sudden loud noises.  It was noted that the Veteran's current marital relationship was positive.  He did not have a relationship with his adult children.  He did stay in contact with his sister and father but did not see them frequently.   It was also noted that the Veteran's medication regimen included clonazepam, celexa, seroquel and wellbutrin.  It was not clear that the Veteran had ever been involved with psychotherapy for PTSD or any other psychiatric disorder. 

Mental status examination showed that there was no impairment in thought process or communication and no delusions or hallucinations.  The Veteran exhibited good eye contact and was cooperative.  He endorsed current suicidal ideation without a plan and no homicidal ideation.  He showed good hygiene and was fully oriented.  His short and long term memory was grossly intact.  It was noted that he had some obsessive or ritualistic behavior in that he frequently checked outside, looking for threats.  The Veteran's speech was with low volume and a soft tone.  The Veteran denied panic attacks but endorsed a depressed and anxious mood all of the time. There was no impairment in impulse control and with medication, the Veteran's sleep was good.  The examiner noted that the Veteran's PTSD symptoms included trauma re-experiencing, avoidance/numbing, heightened physiological arousal and associated features (e.g. disillusionment and demoralization), anxiety and depressed mood, social isolation, decreased interest in activity, nightmares and exaggerated startle response.  The examiner diagnosed the Veteran with PTSD and depressive disorder NOS and assigned a GAF score of 50.  The examiner concluded that the Veteran's PTSD resulted in reduced reliability and productivity due to PTSD signs and symptoms and that the symptoms required continuous medication.  

III.  Law and Regulations

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds, however, that staged ratings are not warranted here, as the degree of impairment due to the Veteran's PTSD has not varied significantly during the appeal period.  

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

PTSD is evaluated in accordance with the criteria set forth in 38 C.F.R. § 4.130, Code 9411.

A 70 percent rating is warranted if the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.

The highest available rating, 100 percent, is warranted if the disorder is manifested by total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; an intermittent inability to perform the activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, one's own occupation, or one's own name. Id.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (indicating that the Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation).

In the instant case, the evidence does not establish that the Veteran's PTSD is severe enough to warrant a higher, 100 percent rating.  Notably, the record does not contain any evidence of gross impairment in thought processes or communication; persistent delusions or hallucinations; persistent danger to others; grossly inappropriate behavior; disorientation to time or place; and memory loss for names of close relatives, one's own occupation, or one's own name.  Also, although the Veteran has had some level of suicidal ideation, he has clearly not been assessed as being a persistent danger to himself.  In this regard, even when the Veteran has been noted to have suicidal ideation, he has not been found to have any plan to actually commit suicide.  Also, although the Veteran reported that his wife complains that he does not bathe or change his clothes on a daily basis, there is no indication that he has ever actually been unable to perform his activities of daily living, including maintenance of minimal personal hygiene.  In this regard, the December 2009 VA examiner specifically found that the Veteran's hygiene was good and the records from the Veteran's private psychiatrist do not show that his mental impairment had resulted in an inability to perform activities of daily living, to include minimal hygiene.  38 C.F.R. § 4.130, Code 9411.
More generally, the Veteran's mental impairment has not been shown to result in total occupational and social impairment.  In this regard, the Veteran has been able to maintain a relationship with his current wife, along with some contact with his father and sister.  Instead, the Board finds that the level of severity of the PTSD is at most compatible with occupational and social impairment with deficiencies in most areas, the criteria applicable to the currently assigned 70 percent rating.  Id.  

Additionally, the GAF scores assigned to the Veteran are not compatible with total occupational and social impairment.  Notably, the lowest GAF score assigned has been 40.  GAF scores between 31 and 40 generally reflect some major impairment in several areas such as work or school, family relations, judgment, thinking or mood or some impairment in reality testing or communication.  See American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, 32 (4th ed. 1994).  Consequently, a score on the very high end of the scale (i.e. 40) does not tend to reflect total occupational and social impairment.  Accordingly, the GAF scores assigned are not compatible with the assignment of a higher, 100 percent rating.  

The Board has also considered whether the Veteran's claim should be referred for consideration of an extraschedular evaluation, and has concluded that no such referral is warranted.  The Veteran's symptoms of PTSD are fully contemplated by the schedular rating criteria.  There is nothing in the record to suggest that his psychiatric disability is so exceptional or unusual as to render impractical the application of the regular schedular standards.  See, e.g., Thun v. Peake, 22 Vet. App. 111 (2008).


	(CONTINUED ON NEXT PAGE)




ORDER


A rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with depression is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


